Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 5, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  154999                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  In re A NOFFSINGER, Minor                                        SC: 154999                       Elizabeth T. Clement,
                                                                   COA: 331108                                       Justices
                                                                   Livingston CC Family Div:
                                                                    2014-014680-NA

  _________________________________________/

          By order of May 26, 2017, the application for leave to appeal the November 29,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in In
  re Hill, Minors (Docket No. 155152). On order of the Court, leave to appeal having been
  denied in In re Hill, Minors on April 6, 2018, 501 Mich 1047 (2018), the application is
  again considered and, it appearing to this Court that the case of In re Ferranti, Minor
  (Docket No. 157907-8) is pending on appeal before this Court and that the decision in
  that case may resolve an issue raised in the present application for leave to appeal, we
  ORDER that the application be held in ABEYANCE pending the decision in that case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 5, 2018
           t0703
                                                                              Clerk